70 F.3d 1263
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph B. SHUMATE, Jr., Plaintiff-Appellant,v.Nationsbank (Formerly NCNB Corporation and Subsidiaries),Defendant-Appellee,John R. PATTERSON;  U.S. Trustee, Trustees-Appellees.
No. 95-2296.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 16, 1995.Decided Nov. 22, 1995.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Glen M. Williams, Senior District Judge.  (CA-94-899-R, BK-7-94-00016-AP, BK-7-84-00549-RKR-7)
Joseph B. Shumate, Jr., Appellant Pro Se.
James F. Douthat, WOODS, ROGERS & HAZLEGROVE, Roanoke, Virginia;  United States Trustee, UNITED STATES TRUSTEE'S OFFICE, Roanoke, Virginia, for Appellees.
W.D.Va.
AFFIRMED IN PART AND DISMISSED IN PART.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER,* Senior Circuit Judge.
PER CURIAM:


1
Joseph B. Shumate, Jr., appeals from the district court's order affirming in part, and reversing in part, the bankruptcy court's order dismissing his action against Nationsbank and imposing sanctions against him.  With respect to the district court's order which affirmed the bankruptcy court's finding that Shumate's claim is barred by res judicata and imposing monetary sanctions, we affirm on the reasoning of the district court.  Shumate v. Nationsbank, No. CA-94-899-R (W.D.Va. May 26, 1995).


2
The portion of the district court's order which reversed the bankruptcy court's order enjoining Shumate from filing any further actions without the signature of a licensed attorney is not a final, appealable order because the matter was remanded to the bankruptcy court for further proceedings.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp, 337 U.S. 541 (1949).  This portion of the district court's order is neither a final order nor an appealable interlocutory or collateral order.  Accordingly, we dismiss the appeal as to this portion of the order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED IN PART;  DISMISSED IN PART


*
 Senior Judge Butzner did not participate in consideration of this case.  The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. Sec. 46(d)